Case: 21-50114     Document: 00515976093         Page: 1     Date Filed: 08/12/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                  August 12, 2021
                                  No. 21-50114                     Lyle W. Cayce
                                Summary Calendar                        Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jose Burciaga-Alcantar,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:20-CR-318-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Jose Burciaga-Alcantar appeals his sentence of 37 months of
   imprisonment and three years of supervised release, which the district court
   imposed following his guilty plea conviction for illegal reentry. He argues
   that 8 U.S.C. § 1326(b), which was used to enhance his sentence, is


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50114     Document: 00515976093          Page: 2   Date Filed: 08/12/2021




                                   No. 21-50114


   unconstitutional because it increases the statutory maximum sentence based
   on the fact of a prior conviction neither alleged in the indictment nor found
   by a jury beyond a reasonable doubt. He concedes that the issue is foreclosed
   by Almendarez-Torres v. United States, 523 U.S. 224 (1998), but he seeks to
   preserve the issue for further review. The Government moves for summary
   affirmance, asserting that Burciaga-Alcantar’s argument is foreclosed.
          The parties are correct that the sole issue raised on appeal is
   foreclosed by Almendarez-Torres. See United States v. Wallace, 759 F.3d 486,
   497 (5th Cir. 2014); United States v. Pineda-Arrellano, 492 F.3d 624, 625-26
   (5th Cir. 2007). Because the issue is foreclosed, summary affirmance is
   appropriate. See Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th
   Cir. 1969).
          Accordingly, the Government’s motion for summary affirmance is
   GRANTED, and the judgment of the district court is AFFIRMED. The
   Government’s alternative motion for an extension of time to file a brief is
   DENIED.




                                        2